Citation Nr: 0738436	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-33 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease, including secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  Hypertension was not manifested during service or to a 
compensably disabling degree within one year of separation 
from active duty service, and there is no competent medical 
evidence that hypertension is related to active duty service 
or to a service-connected disability.

2.  Coronary artery disease was not manifested during service 
or to a compensably disabling degree within one year of 
separation from active duty service, and there is no 
competent medical evidence that coronary artery disease is 
related to active duty service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service and it is not proximately due to a service-
connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2007). 

2.  Coronary artery disease was not incurred in or aggravated 
by active military service and it is not proximately due to a 
service-connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in May 2003. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. Additionally, 
a March 2006 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection or an increased rating is granted and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.   The service 
treatment records, VA and private medical records, and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded a VA examination. The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Service Connection

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). It is upon the lack of a nexus between any 
current disability and the in-service injury that the claims 
for service connection for hypertension and coronary artery 
disease fails.   

Hypertension and Coronary Artery Disease

The veteran seeks service connection for hypertension and 
coronary artery disease, secondary to his diabetes mellitus.  
Specifically, in a February 2006 statement in support of his 
claim, the veteran argued that his hypertension and coronary 
artery disease are due to and worsened by his service-
connected diabetes mellitus.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal will be denied.

The veteran's enlistment examination blood pressure reading 
in April 1966 was 120/80. The veteran's separation 
examination in April 1970 noted blood pressure of 130/78.  
Further, the service treatment records are devoid of any 
complaints, treatment, or diagnosis of coronary artery 
disease.

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his hypertension and 
coronary artery disease. By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
None of the medical evidence of record relates the veteran's 
hypertension or coronary artery disease  to any event or 
incident during active military duty.

Nor is there any evidence of continuity of symptomatology. 
The first notation of a diagnosis of hypertension and 
coronary artery disease associated with the record is dated 
in 2001 and 2003, respectively (i.e., approximately 31 years 
after the veteran's separation from service). This gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection on a direct basis is not 
warranted.

The Board also considered whether service connection was 
warranted on a secondary basis. The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury." 38 C.F.R. § 3.310(a) (2003). 
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.

As noted above, the veteran has a current diagnosis of 
hypertension and coronary artery disease. The record also 
reflects the veteran is in receipt of service connection for 
diabetes mellitus. Therefore, the question is whether there 
is a nexus between the current hypertension and coronary 
artery disease and the service-connected diabetes mellitus.

In August 2003, a VA examiner noted the veteran was diagnosed 
with hypertension in 2001 and diabetes in 2003, along with 
coronary artery disease.  The examiner diagnosed 
hypertension, which preceded the onset of the diabetes, and 
was not related to the diabetes.  The examiner also diagnosed 
coronary artery disease, also unrelated to the diabetes.  The 
examiner stated the coronary artery disease was related to 
the hypertension and the approximately 90/pack/years of 
cigarette smoking.  

Additionally, there is no evidence associated with the claims 
file that establishes a nexus between hypertension, coronary 
artery disease and diabetes mellitus.  There is also no VA or 
private medical evidence that establishes that the veteran's 
diabetes mellitus in any way aggravates his hypertension or 
coronary artery disease.

The veteran submitted a letter from Dr. Sarah Franklin, dated 
in May 2006, who was asked by the veteran to write a letter 
regarding the cause of his coronary artery disease.  Dr. 
Franklin noted that, per old records, the veteran was 
diagnosed in January 2003 with diabetes mellitus.  Dr. 
Franklin also noted that the veteran had a history of 
hyperlipidemia and hypertension.  Dr. Franklin stated that 
the veteran smoked 2-3 packs of cigarettes per day for 35-40 
years.  The veteran also had a positive family history of 
coronary artery disease and a current body mass index of 31.  
Dr. Franklin opined all of these diagnoses and risk factors 
could contribute to coronary artery disease.  

An opinion that indicates that it is 'possible' that the 
veteran's current hypertension and coronary artery disease 
were the result of or aggravated by his service-connected 
diabetes mellitus cannot support a grant of service 
connection because the award of benefits may not be 
predicated on a resort to speculation or remote possibility. 
38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (a letter from a physician indicating that 
veteran's death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran held 
to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative). The U.S. Court of 
Appeals for Veterans Claims (CAVC) has held on numerous 
occasions that medical opinions which are speculative, 
general, or inconclusive in nature are of little, if any, 
probative value. See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

The Board does not doubt the sincerity of the veteran's 
belief that he has hypertension and coronary artery disease 
as a result of the service-connected diabetes mellitus and 
that his condition is aggravated by his diabetes mellitus.  
As a lay person without the appropriate medical training and 
expertise, however, he is not competent to provide a 
probative opinion on a medical matter. See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hypertension and coronary artery 
disease, including as being secondary to the service-
connected diabetes mellitus, and the benefit-of-the-doubt 
rule is not for application. 38 U.S.C.A. § 5107, Gilbert v. 
Derwinksi, 1 Vet.App. 49 (1990).



ORDER


Entitlement to service connection for hypertension, including 
secondary to service-connected diabetes mellitus is denied.

Entitlement to service connection for coronary artery 
disease, including secondary to service-connected diabetes 
mellitus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


